Citation Nr: 0007153	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-14 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether the veteran's income for purposes of VA nonservice-
connected disability pension exceeds the income limit set by 
law.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 decision from the Winston-Salem, 
North Carolina Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to VA nonservice-
connected disability pension benefits based upon excessive 
net worth.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran submitted a claim for nonservice-connected 
disability pension in June 1996.

3.  In 1996, the veteran reported the he had Social Security 
benefits of $672.50 ($8,070 a year), interest income of 
$173.33 a month ($2019.96 a year), and bank deposits of 
$56,000.

4.  In December 1998, the veteran reported the he had Social 
Security benefits of $706.80 a month ($8481.60 a year), 
interest income of $223.00 a month ($2676 a year), and bank 
deposits of $50,049. 

5.  At all times material to this appeal, the veteran's net 
countable income was in excess of the maximum annual rate of 
pension for veterans without dependents.


CONCLUSION OF LAW

The veteran's claim for nonservice connected pension benefits 
is not warranted based on excessive household income.  
38 U.S.C.A. §§ 1503, 1521, 1522, 5312 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272, 3.274, 3.275 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for nonservice connected pension benefits is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran claims that his approximately $50,000 in a 
certificate of deposit should not be calculated in 
determining his eligibility for pension purposes because he 
is conserving that money to pay for his three children's post 
secondary education and future medical expenses.

The record shows that the veteran was initially rated 
permanently and totally disabled for pension purposes in July 
1996.

A pension is available to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities 
which are not the result of his own willful misconduct.  38 
U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. § 3.342(a) (1999).  
However, pension is not payable to a veteran whose annual 
income exceeds statutory and regulatory limitations.  38 
U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).

In determining annual income for purposes of establishing 
eligibility for non-service-connected pension, all payments 
of any kind or form or from any source shall be included as 
countable income during the 12-month annualization period in 
which received unless specifically excluded.  38 U.S.C.A. § 
1503(a); 38 C.F.R. §§ 3.252(c), 3.271(a).

Exclusions from countable income include unreimbursed medical 
expenses paid within the 12-month annualization period.  38 
U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Unreimbursed 
medical expenses will be excluded from the veteran's 
countable income when 1) they were or will be paid by a 
veteran or spouse for medical expenses of the veteran, 
spouse, children, parents and other relatives for whom there 
is a moral or legal obligation of support; 2) they were or 
will be incurred on behalf of a person who is a member or a 
constructive member of the veteran's or spouse's household; 
and 3) they were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12- 
month annualization period in which the medical expenses were 
paid.  Id.

In June 1996, the veteran reported annual income of 
$10,089.96 with a certificate of deposit in the amount of 
$56,000.  He did not include a report of unreimbursed medical 
expenses.  He indicated at that time that he was separated 
from his spouse and was not providing support for her or his 
three children, except for $76 a month they each received in 
Social Security benefits.  However, he requested the children 
be counted as dependents.  In September 1996, the RO denied 
the veteran's claim for nonservice-connected disability 
pension benefits on the basis of excessive net worth.  At the 
time of the September 1996 decision, the maximum annual 
pension rate for a veteran with no dependents was $8,486.  
See VA ADJUDICATION AND PROCEDURE MANUAL M21-1, Part I, 
Appendix B.  Due to the September 1996 decision, the veteran 
asked that VA waive the net worth clause because he was 
conserving the money to pay for his three children's 
education.  In addition, he asked the VA to include his three 
children as dependents, but exclude their income.

In July 1998 the veteran reported that his annual income was 
$11,157.60 with a certificate of deposit in the amount of 
50,049.  He did not include a report of unreimbursed medical 
expenses.  He indicated that he was divorced from his wife, 
but gave no evidence that his children were living with him 
or that he was providing support for his wife or children 
other than the $76 a month each received in Social Security 
benefits.  The veteran also indicated that he had $2400 in 
medical bills since he filed for pension.  In December 1998, 
the RO again denied the veteran's claim based on net worth.  
At the time of the December 1998 supplemental statement of 
the case, the maximum annual pension rate for a veteran with 
no dependents was $8,665.
There is no suggestion that the veteran is entitled to 
exclusions other than unreimbursed medical expenses.  While 
the veteran indicated in a recent statement that his medical 
bills were $2400 since he filed for pension, as stated above, 
the veteran did not submit a report of actual unreimbursed 
medical expenses for 1996 or 1998.  Therefore, actual 
unreimbursed medical expenses cannot be used to lower the 
veteran's countable income.  The Board notes that the veteran 
indicated in 1996 the he had a Medicare insurance premium of 
$510 a year, he did not claim this expense in the recent 
statement.  Even deducting the Medicare insurance premium, 
the veteran's income is excessive. 

Under the law, a pension payable to a veteran shall be denied 
or discontinued when the corpus of the estate is such that 
under all the circumstances, including consideration of the 
annual income of the veteran, it is reasonable that some part 
of the corpus of such estate be consumed for his maintenance.  
38 U.S.C.A. § 1522.  "Corpus of estate" and "net worth: mean 
the market value, less encumbrances, of all real and personal 
property owned by the veteran, except the veteran's dwelling 
and personal effects suitable to a reasonable mode of life.  
38 C.F.R. § 3.275(b).  In determining whether some part of a 
veteran's estate should be consumed for his or her 
maintenance, consideration will be given to the amount of the 
veteran's income, whether the veteran's property can be 
readily converted to cash, the ability of the veteran to 
dispose of the property, the veteran's life expectancy, the 
veteran's number of dependents, and potential rate of 
depletion of the corpus of the veteran's estate, including 
unusual medical expenses of the veteran and his dependents.  
38 C.F.R. § 3.275(d).

Based on the veteran's December 1998 statement, he reported 
that due to expenses he had to take from his certificate of 
deposit which was $56,000, the balance was left at $50,049.  
The pension program is not intended to protect a veteran's 
assets or maintain inheritances, but instead is based solely 
on financial need and disability.  Although the veteran's 
assets would eventually become depleted, this is not a reason 
to grant nonservice-connected pension.  It is reasonable that 
given the size of his liquid assets, the veteran would use 
some portion of the corpus of his estate to pay for 
maintenance. 
Although the veteran's estate has been recently reduced from 
$56,000 to approximately $50,000, such as reduction does not 
establish need.  It is reasonable to expect the veteran to 
use part of his estate for his family's care and maintenance.  
38 C.F.R. § 3.274.  

As the record demonstrates that the veteran's net countable 
income was in excess of the maximum permitted for entitlement 
to nonservice-connected pension benefits at all times 
material to this appeal, it follows that his appeal must be 
denied.  38 U.S.C.A. §§ 1503, 1521, 1522; 38 C.F.R. §§ 3.271, 
3.272, 3.275.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the claim for entitlement to nonservice-
connected pension benefits is denied due to excessive income.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to nonservice-connected benefits is denied due to 
excessive income.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

